Citation Nr: 1401880	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  12-06 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a low back disability. 

2.  Entitlement to service connection for anxiety disorder.  

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alpha Veterans Disability Advocates





ATTORNEY FOR THE BOARD

Nadia Kamal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1979 to August 1981.  

This matter comes before the Board on an appeal from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the Veteran's claims folder and the record maintained in the Virtual VA paperless claims processing system.

The Board also notes that the Veteran filed a claim of entitlement to service connection for kidney failure.  This claim was denied in a March 2011.  Although the Veteran filed a timely notice of disagreement, he did not complete his appeal with the filing of a VA Form 9 following the issuance of the January 2012 statement of the case  (SOC).  Accordingly, this issue is not in appellate status and will be discussed no further herein.  See Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 38 U.S.C.A. § 7105(a), the filing of a notice of disagreement initiates appellate review in VA's administrative adjudication process, and the request for appellate review is completed by the claimant's filing of a substantive appeal after a statement of the case is issued by VA].

The Board notes that the Veteran recently attempted to raise the issues of service connection for anxiety disorder, tinnitus and TDIU.  These claims were subsequently denied in a November 2011 rating decision, and the Veteran thereafter filed a timely notice of disagreement (NOD).  Although a SOC was then issued to the Veteran, it was not sent to his currently known address.  Therefore, because notice of the SOC was deficient, the Board takes jurisdiction of these issues for remand.  See Manlincon v. West, 12 Vet. App. 238 (1999) (where a NOD is filed but a SOC has not been issued, the Board must remand the claim to the agency of original jurisdiction so that a SOC may be issued).

The issues of entitlement to service connection for anxiety disorder, tinnitus and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The most probative evidence shows that the Veteran's currently manifest lumbar disability did not have its onset in service and is not otherwise related to his period of active duty, including the in-service motor vehicle accident; arthritis of the lumbar spine was not clinically manifest within one year of discharge.  


CONCLUSION OF LAW

A lumbar spine disability was not incurred in or aggravated by active service, and neither arthritis nor stenosis may be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial disability-rating and effective-date elements of a service connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that prior to the initial adjudication of the claim, the Veteran was mailed a letter in September 2010 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  The September 2010 letter also provided the Veteran with appropriate notice with respect to the disability rating and effective date elements of his claim.  Hence, the duty to notify provisions have been satisfactorily met.  

The Veteran's service treatment records (STRs) and post-service private and VA medical records are on file.  The Veteran was afforded an appropriate VA examination in November 2010.  The November 2010 VA examiner interviewed the Veteran about his relevant history and symptoms, performed a pertinent physical assessment, and undertook appropriate diagnostic testing.  The Board finds the November 2010 VA examination adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Hence, the duty to assist provisions have also been adequately met.  


Legal Criteria 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Service connection for arthritis will rebuttably be presumed if it is manifest to a compensable degree within one year following active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  Alternatively, a nexus to service will be presumed where there is continuity of symptomatology since service.  See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013) (holding that continuity of symptomatology is an evidentiary tool to aid in the evaluation of whether a chronic disease existed in service or an applicable presumptive period). 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997); Cartwright v. Derwinski, 2 Vet. App. 24 (1991) (although interest may affect the credibility of testimony, it does not affect competency to testify).  
Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

It is the responsibility of the Board to determine the probative weight to be ascribed as among multiple medical opinions in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 1507 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against it.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).  
Analysis 

The Veteran asserts that his current low back disability was caused by a motor vehicle accident he incurred in service in December 1979.  

The Board notes that the record does not reflect medical evidence showing any manifestations of arthritis of the low back in service, or during the one-year presumptive period after the Veteran's separation from service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis of the low back - or X-ray evidence of the disease - until February 2010 (more than 25 years after separation.  Accordingly, service connection for arthritis of the lumbosacral spine is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

Post-service VA treatment records show a diagnosis of the low back disorder mild to moderate stenosis.  As such, the first element of Shedden is met.  

Service treatment records (STRs) are negative for any diagnoses of spinal stenosis or other degenerative changes of the lumbar spine.  In December 1979, the Veteran was involved in a motor vehicle accident when a taxi he was riding in was rear-ended.  He immediately complained of neck pain and was diagnosed with a whiplash injury.  However, no complaints of the lumbar spine were recorded.  In his Report of Medical History in July 1981, he denied recurrent back pain.  Clinical evaluation upon separation examination in July 1981 revealed that his lumbosacral spine was normal.  Presently, the Veteran asserts that he also injured his lumbosacral spine in the accident.  As such, the second element of Shedden is met - assertion of in-service injury.

To warrant service connection, there must be competent evidence of a nexus between the Veteran's reported in-service injury and his current low back disability.  See Shedden, supra.  

The Veteran underwent a VA examination in conjunction with his back pain in November 2010.  At the time, he reported that he had suffered low back pain since 1980.  He complained of pain in the lower lumbar spine and paraspinal muscle regions.  He said he did have some pain radiating to the buttocks, but not beyond that.  He complained of some vague numbness throughout the bilateral lower extremities.  The Veteran further reported that the pain was worse in his back than it was in his legs.  He used a back brace at the time, which he stated only helped him minimally.  The Veteran reported that he could only walk for approximately 30 minutes before the pain became too severe.  He stated that walking and bending over is what exacerbated the pain.  The Veteran stated that he suffered from flare ups, which occurred once a day, in the morning and usually lasted for about 20 minutes.  He took Tylenol for the pain, with only minimal relief.  

The examiner noted the Veteran's complaints and upon examination diagnosed him with moderate degenerative lumbar spondylosis without radiculopathy.  The examiner noted that upon walking, the Veteran walked with a non-antalgic gait.  He had tenderness to palpation over the lower lumbar spine, but there was no paraspinal muscle spasm.  The Veteran had some pain upon flexion.  The examiner noted a February 2010 X-ray of the Veteran's lumbar spine that showed osteophytes and spurring from L2-S1 and degenerative lumbar spondylosis.  The examiner concluded that the Veteran's lumbar spine disability was not related to his military service because after review of the claims file he saw no treatment records following the Veteran's 1979 accident in regards to low back pain.  The examiner opined that the low back disability was likely caused by the natural aging process, and that it was less likely than not related to his in-service injury.  

The Board finds that the preponderance of the evidence is against the claim for service connection for a low back disorder because the most probative evidence of record, the November 2010 VA examination report, concluded that the Veteran's currently manifest lumbar disabilities were not related to his military service, including the in-service accident.  Winsett v. West, 11 Vet. App. 420 (1998).  That opinion was based on a full review of the record, the Veteran's statements regarding the initial injury, his reports of continuity of symptomatology, and a thorough clinical evaluation.  Bloom v. West, 12 Vet. App. 185 (1999).  There is no medical opinion of record that contradicts the negative findings made in the November 2010 VA report.  
The claim is supported by the Veteran's lay statements that he believes there is a nexus between his current low back disorder and service.  Initially, he has not demonstrated that he is an expert when it comes to diagnosis or etiology of orthopedic conditions; he is therefore a layperson in this regard.  Nonetheless, the Board finds that it is within the realm of common medical knowledge for the Veteran to state that an injury to his back (from an motor vehicle accident) may cause the subsequent development of lumbar degenerative joint and disc disease.  Therefore, the Veteran's lay opinion could be sufficient to serve as the required nexus for his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be sufficient to establish the nexus element).  However, in this case, the evidence demonstrates that there was a substantial gap in time between the Veteran's alleged in-service motor vehicle accident and the initial manifestation of his current low back disability.  In such a circumstance, other potential causes of his current low back disability must be considered.  Significantly, determining the precise etiology of the Veteran's low back disability is not a simple question, as there are multiple potential etiologies of the Veteran's lumbar disease, including his age, as cited by the November 2010 VA examiner.  Ascertaining the etiology of lumbar disabilities involves considering multiple factors and knowledge of how those factors interact with the human orthopedic structure.  In this case, the facts are complex enough that the Veteran's intuition about the cause of his low back disability is not sufficient to outweigh the opinion of the expert that carefully considered the specific facts of this case.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) ("The question of whether a particular medical issue is beyond the competence of a layperson-including both claimants and Board members-must be determined on a case-by-case basis.")  Thus, the Board finds that the Veteran's opinion is not entitled to significant weight as compared to the November 2010 VA opinion.

Additionally, the Board finds that the Veteran's assertions of continuity of symptomatology are not credible in light of the contemporaneous medical reports that failed to show that the Veteran had any chronic low back disability or complaints related to his low back at the time of his discharge or in the immediate years following his separation.  In fact, upon separation examination in 1981, the Veteran specifically denied recurrent low back pain.  Clearly, had he been experiencing low back pain since service, as he now alleges, it would have been in his best interest to report such in his separation documents.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  Consequently, the Board finds that the objective contemporary clinical evidence pertaining to the Veteran's medical problems is more probative/credible than later unsupported statements made in conjunction with a claim for VA compensation benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Consequently, the Board finds that no probative weight can be assigned to the statements regarding experiencing low back pain or problems since service.  

The Veteran has been provided with ample opportunity to present competent medical or competent and credible lay evidence to support his claim.  However, he has not done so.  See 38 U.S.C.A. § 5107(a) (West 2002) (it is a claimant's responsibility to support a claim for VA benefits).  In the absence of any persuasive evidence that the Veteran's currently manifest low back disabilities are etiologically related to active service, service connection is not warranted and the claim must be denied.  Accordingly, as the preponderance of the evidence is against the claim, the benefit of the doubt rule is inapplicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to service connection for a low back disability is denied.  


REMAND

In December 2011, the Veteran filed a timely NOD with the November 2011 rating decision that, in pertinent part, denied service connection for anxiety disorder, tinnitus and TDIU.  In response to this NOD, the RO issued a statement of the case (SOC) in August 2013.  However, the RO did not send the Veteran's SOC to his currently known address.  Therefore, under these circumstances, the Board is required to remand the matter for issuance of another SOC to the Veteran's currently known address. See Manlicon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Re-issue a SOC to the Veteran pertaining to the issues of entitlement to service connection for an anxiety disorder, tinnitus, and TDIU to his current address of record.  In connection therewith, the Veteran and his representative should be provided with appropriate notice of his appellate rights.  If, and only if, the Veteran files a timely substantive appeal, the case must be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
SUSAN J. JANEC
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


